HOUCK, J.
1. In action for damages for criminal association between defendant and plaintiff’s wife, instruction authorizing punitive or exemplary damages which may be a sum to deter others from like conduct, but damages should not be excessive or beyond reasonable measure of such damages and no more than amount claimed in petition, held proper on law of punitive or exemplary damages.
2. In action for damages for criminal association between defendant and plaintiff’s wife, instiuction stating that allegations concerning expense of child, resulting from criminal association, have been eliminated, in view of conclusive presumption that husband of wife is father of child born in lawful wedlock, was sufficient to remove prejudicial error in admitting testimony concerning birth of child.
3. Error, to be ground for reversal, must be of such character and nature as is prejudi-cially erroneous to party prosecuting error.
4. Reviewing court cannot reverse case simply because evidence is conflicting.
5. Where jury, having opportunity to see and hear witnesses and observe their conduct, makes finding on question of fact under conflicting evidence, reviewing court cannot say that jury was not warranted in returning verdict, though reviewing court might have returned different verdict.
6. Jury are judges of credibility and weight to be given to testimony of witness.
(Shields and Lemert, JJ., concur.)
For reference to full opinion, see Omnibus Index, last page, this issue.